Citation Nr: 0634953	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  00-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis, 
including as secondary to the service-connected 
temporomandibular joint syndrome. 

2.  Entitlement to service connection for cirrhosis of the 
liver including as secondary to the service-connected 
temporomandibular joint syndrome. 

3.  Entitlement to service connection for intracranial 
leakage with ear drainage including as secondary to the 
service-connected temporomandibular joint syndrome. 

4.  Entitlement to service connection for macular 
degeneration including as secondary to the service-connected 
temporomandibular joint syndrome. 

5.  Entitlement to service connection for ptosis of the left 
eye including as secondary to the service-connected 
temporomandibular joint syndrome. 

7.  Entitlement to service connection for a heart disorder, 
to include myocardial infarction, including as secondary to 
the service-connected temporomandibular joint syndrome.

8.  Entitlement to service connection for nausea and a 
disorder characterized as "dry heaves" including as 
secondary to the service-connected temporomandibular joint 
syndrome

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left eye vision loss, to include macular degeneration and 
ptosis, claimed to have resulted from Department of Veterans 
Affairs medical treatment in October 1984.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, claimed to have resulted from 
Department of Veterans Affairs medical treatment in October 
1984.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disorder characterized as loss of equilibrium, claimed to 
have resulted from Department of Veterans Affairs medical 
treatment in October 1984.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis, claimed to have resulted from Department of 
Veterans Affairs medical treatment in October 1984.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis, claimed to have resulted from Department of 
Veterans Affairs medical treatment in October 1984.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
intracranial leakage with ear drainage, claimed to have 
resulted from Department of Veterans Affairs medical 
treatment in October 1984.

15.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disorder, to include myocardial infarction, claimed 
to have resulted from Department of Veterans Affairs medical 
treatment in October 1984.


REPRESENTATION

Appellant represented by:	Louis M. Di Donato, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had had active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefits sought on appeal.  

While the issues of entitlement to service connection for 
rheumatoid arthritis and chronic fatigue syndrome were 
prepared for appellate review, a rating decision dated in 
April 2006 granted service connection for rheumatoid 
arthritis affecting multiple joints with chronic fatigue 
syndrome.  Because the appellant has not filed a notice of 
disagreement pertaining to these rating determinations, they 
are not before the Board for appellate review.  See 38 
U.S.C.A. § 7105(a); see Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).  

In his July 2000 substantive appeal, the veteran raised a 
claim of entitlement to service connection for tinnitus.  
This matter has not been adjudicated, and it is accordingly 
REFERRED to the RO for appropriate action.  

The record shows that although issues of service connection 
for facial pain, and whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
cervical spine disorder, characterized as "neck pain" have 
been certified for appellate review, the veteran through 
counsel withdrew such issues at a March 2006 Travel Board 
hearing.  

The veteran through counsel also represented that a claim was 
pending for a disorder characterized as service connection 
for nausea and "dry heaves."  The record indicates that 
service connection was denied for the claimed disorders by 
rating decision dated in October 2005, and the veteran 
through counsel submitted a  Notice of Disagreement in 
November 2005.  Because a Statement of the Case has not been 
issued as to this denial, the claim will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, to ensure compliance with applicable law.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  VA will notify the appellant if further 
action is required on his part.

This matter has also been certified for review of the 
veteran's claims for service connection for hepatitis C, 
cirrhosis of the liver, intracranial leakage with ear 
drainage, macular degeneration/ptosis of the left eye, and a 
heart disorder characterized as a myocardial infarction.  
However, applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 
19.35.    


As will be discussed below, the Board has carefully 
scrutinized the record in depth and has ascertained that 
there are pending claims of entitlement to benefits under the 
provisions of 38 U.S.C.A §  1151 for left eye vision loss, to 
include macular degeneration and ptosis; bilateral hearing 
loss; and for a disorder characterized as loss of 
equilibrium, claimed by application received in April 1994 to 
have resulted from Department of Veterans Affairs (VA) 
medical treatment in October 1984.  Because these claims have 
not been adjudicated with application of the provisions of 38 
U.S.C.A § 1151, they will be REMANDED.  

Further, with regard to the claims presently certified by the 
RO for appellate review, and apart from the previously stated 
left eye vision loss to macular degeneration and ptosis 
(i.e., hepatitis, cirrhosis of the liver, intracranial 
leakage with ear drainage, and a heart disorder characterized 
as myocardial infarction) the record also indicates that the 
veteran and through counsel has argued his entitlement to 
benefits under the provisions of 38 U.S.C.A §  1151.  

However, while an April 2006 Supplemental Statement of the 
Case finds that the disorders were not caused by VA-provided 
surgery, there is no mention of 38 U.S.C.A §  1151 or a 
discussion of its application.  Thus, these claims shall also 
be REMANDED to the RO via the AMC.  

In view of the directed REMAND of the issues as stated above, 
the Board has considered whether the claims presently 
remanded and those presently denied are inextricably 
intertwined.  However, the Board finds that they are not so 
related, and no prejudice inures to the veteran from the 
Board's present action.

The RO has addressed and denied these claims with application 
of the law pertaining to direct and secondary service 
connection (which are presently also denied by the Board).  
However, because the law for the establishment of direct and 
secondary service connection differs from that as to the 
establishment of compensation benefits under 38 U.S.C.A §  
1151 (pertaining to compensation benefits resulting from VA 
hospital care, medical or surgical treatment, or VA 
examination), the issues of direct and secondary service 
connection are not inextricably intertwined with those 
involving the application of 38 U.S.C.A §  1151.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992) (Claims are  inextricably intertwined only if 
the RO would have to reexamine the merits of any other claim 
that has been denied by the Board, or the appellate courts, 
which is pending on appeal pursuant to the same action.  


FINDINGS OF FACT

1.  Hepatitis was not manifested during service and is not 
shown to be causally or etiologically related to service.  

2.  Cirrhosis of the liver was not manifested during service 
and is not shown to be causally or etiologically related to 
service.  

3.  Intercranial leakage with ear drainage was not manifested 
during service and is not shown to be causally or 
etiologically related to service.  

4.  Macular degeneration was not manifested during service 
and is not shown to be causally or etiologically related to 
service.  

5.  Ptosis of the left eye was not manifested during service 
and is not shown to be causally or etiologically related to 
service. 

6.  A heart disorder, to include myocardial infarction, was 
not manifested during service and is not shown to be causally 
or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

3.  Intercranial leakage with ear drainage was not incurred 
in or aggravated by active service and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

4.  Macular degeneration was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2006).

5.  Ptosis of the left eye was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

6.  A heart disorder to include myocardial infarction, was 
not incurred in or aggravated by active service, may not be 
presumed to have been so incurred, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in November 2001, September 2003 and March 
2006.  

The Board notes that in an April 2006 statement from the 
veteran's attorney he indicated that he lacked understanding 
of what evidence was needed for the veteran to substantiate 
his claims.  However, in letters from the RO to the veteran's 
attorney dated in November 2001 and September 2003 he was 
informed of the evidence required to substantiate the 
veteran's claims.  Specifically, the veteran's attorney was 
informed of the need to submit medical evidence that showed 
the veteran had the claimed disorders and medical evidence 
that showed that each of the disorders had a nexus or 
relationship to either service or to the veteran's service-
connected disability.  The November 2001 letter advised the 
veteran that he should identify any medical records he had 
that were relevant to the claims.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

These advisements addressed the essential prongs of a claim 
for service connection for a disability.  By letter dated in 
April 2002, the veteran was advised that evidence which would 
substantiate his claims would include the essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).   

The November 2001 letter advised "What Must the Evidence Show 
to Establish Entitlement?" and the November 2003 letter 
included an enclosure titled "What the Evidence Must Show."  
Under the circumstances, the Board finds the veteran and his 
attorney have been informed of the specific evidence he needs 
to substantiate his claims.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Medical examinations were conducted.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

There is no indication that there is any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The Merits of the Claims

The veteran seeks service connection for hepatitis C, 
cirrhosis of the liver, intracranial leakage with ear 
drainage, macular degeneration, ptosis of the left eye, and 
heart disorder manifested by a myocardial infarction.  The 
claims have been denied by the RO on the basis that they were 
not incurred in or aggravated by any incident of active 
military service (i.e., direct service connection); and 
because the service-connected temporomandibular joint 
disorder did not cause or aggravate the disorders in question 
(i.e., secondary service connection).  

Although the Board will further elucidate the distinction 
below in the REMAND section of this decision, the Board 
presently emphasizes that the RO's action as to direct and 
secondary service connection theories of entitlement is 
separate and apart from the question of whether VA's 
treatment for the service-connected temporomandibular joint 
disorder caused or aggravated the disorders in question.  
Such a determination under 38 U.S.C.A § 1151 is to be 
addressed on REMAND, and the Board's present discussion only 
focuses upon the direct and secondary service connection 
theories of entitlement and statutory provisions.

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims 
pertaining to direct and secondary service connection and the 
appeal will be denied.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 2002).  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as cirrhosis of the liver and cardiovascular disease, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  


New and Material Evidence:  Left Eye Disorder, Hepatitis C

The record reflects that a March 1997 BVA decision addressed 
a claim for service connection for a left eye disorder, which 
the evidence showed was due to macular degeneration, and that 
a February 1998 rating decision addressed the veteran's claim 
for hepatitis.  Both of these decisions represent final 
decisions.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under the version of 38 C.F.R. § 3.156(a) in effect when the 
veteran filed his claim, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.


The Board now finds that new and material evidence has been 
submitted to reopen the previously denied claims for a left 
eye disorder due to macular degeneration and for hepatitis.  
The additional evidence associated with the claims file after 
those decisions includes evidence as to the etiology of both 
disorders, evidence that was not present at the time of the 
March 1997 BVA decision or the February 1998 rating decision.  
For example, a February 2006 VA examination addresses the 
etiology of the veteran's left eye disability and a February 
2006 addendum to the January 2006 VA examination addresses 
the etiology of the veteran's hepatitis.  The Board finds 
this evidence bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of those claims.  Therefore, the Board concludes that 
new and material evidence has been submitted to reopen the 
claims for service connection for a left eye disorder, 
specifically macular degeneration, and the claim for service 
connection for hepatitis, and the Board will address each 
claim on the merits.


Hepatitis and Cirrhosis - Merits of the Reopened Claims

As an initial matter, the veteran is not competent to opine 
that hepatitis and cirrhosis are related to any incident of 
active military service, as the veteran has no medical 
training.  The resolution of these questions requires 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Review of the evidence discloses that hepatitis and cirrhosis 
of the liver were not manifested during service.  Medical 
records clearly demonstrate that the veteran currently has 
hepatitis and cirrhosis of the liver, but that that they were 
first manifested many years following service.  The 
pathological diagnosis following a May 2004 liver biopsy 
shows changes consistent with chronic hepatitis C of mild 
activity with cirrhosis.  In addition, a VA medical record 
dated in June 2004 concluded with an impression of chronic 
hepatitis C with established cirrhosis.  Thus, the only 
question is the etiology of the veteran's hepatitis C and 
cirrhosis.

To answer this question the veteran was afforded a VA 
examination in January 2006.  The veteran's risk factors were 
noted as exposure to body fluids while in Vietnam at a field 
hospital, a blood transfusion in 1984 after a motor vehicle 
accident and a tattoo on the right forearm obtained quite a 
few years ago.  The veteran adamantly denied any homosexual 
activity, multiple sex partners or IV drug use.  

The veteran's claims file was subsequently provided to the 
examiner and the examiner provided an addendum to the January 
2006 VA examination in February 2006.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder). 
Following the review of the claims file the examiner 
discussed the risk factors and noted that the blood 
transfusion in 1984 was prior to the era of checking blood 
supplies for hepatitis C and that it was possible that the 
veteran could have acquired hepatitis C from a tattoo artist.  
The examiner also noted that the claims file documented 
polysubstance abuse in the past.  Based on the review the 
examiner stated that the veteran's hepatitis C was less 
likely as not (less than 50/50 probability) caused by or a 
result of his Vietnam experiences.  The examiner observed 
that if the polysubstance drug abuse and the acquiring of the 
tattoo occurred during service, then the formula would change 
such that it was at least as likely as not caused by or the 
result of his service experience.  

However, a review of the veteran's service medical records 
discloses that tattoos were present and noted on the July 
1969 service entrance physical examination and that during 
service treatment was provided for removal of what was 
described as self-inflicted tattoos.  Service records also 
contain no evidence of polysubstance abuse during service and 
the veteran denied ever being an intravenous drug user at the 
time of his BVA hearing.  

Thus, since the veteran's tattoos preexisted his entry into 
service and there was no evidence of polysubstance abuse 
during service, there is no medical evidence which suggests 
that the veteran's hepatitis was related to service.  With 
respect to the veteran's cirrhosis of the liver, the medical 
evidence shows that the cirrhosis was due to the hepatitis.  
A VA examination performed in December 1999 concluded with a 
pertinent diagnosis of cirrhosis secondary to hepatitis C.

There is no medical evidence that substantiates the veteran's 
contention that his hepatitis C or cirrhosis of the liver 
were related to treatment the veteran received during 
service.  Absent medical evidence that demonstrates a nexus 
or relationship between hepatitis and/or cirrhosis of the 
liver to service, service connection for hepatitis and 
cirrhosis of the liver is not established. 


Macular Degeneration and Ptosis

The veteran's service medical records contain no evidence of 
macular degeneration or ptosis of the left eye.  These 
disorders were first shown many years following separation 
from service, and there is no medical evidence of record 
which suggests that either disorder was in any way related to 
service.  

For example, a private medical record dated in October 1994 
from Muzaffar H. Kirmani, M.D., related that the veteran had 
successful removal of an epiretinal membrane (macular pucker) 
in his left eye, but that his vision was persistently poor.  
Dr. Kirmani explained that this was due to poor macular 
function.  He explained to the veteran that although 
anatomically his macula appeared normal, functionally it was 
not and that this was most probably related to the 
longstanding macular pucker with a fractional macular 
detachment which caused degeneration of the macular photo 
receptors.  

Following a February 2006 VA examination concluded with 
assessments of refractive errors of hyperopia, astigmatism 
and presbyopia; status post macular pucker retinal peel of 
the left eye; status post retinal tear laser repair, legal 
blindness of the left eye; left upper lid ptosis, 
dermatochalasis of each eye and cataracts of each eye.  The 
examiner also indicated that the prior macular pucker was not 
likely related to his temporomandibular joint syndrome and 
that the left upper lid ptosis was due to the macular pucker 
and retinal tear.  The examiner also commented that the 
cataracts were not related to his temporomandibular joint 
syndrome.  

Service connection for macular degeneration and ptosis of the 
left eye is not warranted.  There is no medical evidence that 
demonstrates that either disorder was present during service, 
but rather were first shown many years following separation 
from service.  There is also an absence of medical records or 
an opinion that relates either disorder to service or to his 
temporomandibular joint syndrome.  Accordingly, service 
connection for macular degeneration and ptosis of the left 
eye is not warranted.


Intracranial Leakage with Ear Drainage

The veteran's service medical records contain no evidence of 
intracranial leakage with ear drainage and there is no post 
service medical evidence that suggests that this disorder is 
in any way related to service or to the veteran's 
temporomandibular joint syndrome.

While a November 1999 VA examination appears to suggest a 
possible nexus or relationship between ear-related symptoms 
and jaw joint problems, in that the examiner noted that some 
experts observe a variety of ear-related symptoms can be 
attributable to jaw problems, it was also noted that there 
was no way to prove this since the veteran's inner ear 
testing was usually normal.  Indeed, an additional VA 
neurological examination performed in November 1999 reflects 
that the veteran's claims file was reviewed, and following 
this review and the examination the examiner commented that 
the veteran complained of ear drainage and intracranial 
leakage but that careful examination of the ears disclosed no 
fluid from the ears and no evidence of any type of 
intracranial leakage.  In addition, review of subsequently 
dated medical records discloses no evidence of intracranial 
leakage.



Service connection for intracranial leakage with ear drainage 
is not established.  In order to have a valid claim, there 
must be evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
evidence of intracranial leakage service connection is not 
warranted.


Heart Disorder

The veteran's service medical records contain no evidence of 
a heart disorder during service.  While the record reflects 
that while the veteran currently has a heart disorder, it was 
first manifested many years following separation from 
service.  There is also no medical evidence which 
demonstrates that any currently diagnosed heart disorder is 
related to the veteran's temporomandibular joint syndrome.  

In this regard, the February 2006 addendum to the VA 
examination concluded that the veteran's heart disease was 
not related to service and that in all probability was not 
caused by a result of temporomandibular joint syndrome.  The 
examiner noted that the veteran had significant risk factors 
for heart disease outside of his service and problems with 
temporomandibular joint syndrome.  

Service connection for a heart disorder is not warranted in 
the absence of medical evidence which relates that disorder 
to service or to his service-connected disability.


Conclusion

Given the medical evidence against the claims, for the Board 
to conclude that the veteran's disorders had there origin 
during service, or that they are related to the veteran's 
service connected temporomandibular joint syndrome, in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran and through his counsel was advised of the need 
to submit medical evidence demonstrating the presence the 
currently claimed disorders, as well as a nexus or a 
relationship between a current disorder and service or the 
service connected temporomandibular joint syndrome disability 
by way of letters from the RO, but they have failed to do so.  
A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran and his attorney were 
clearly advised of the need to submit medical evidence 
showing the presence of the claimed disorders and of a 
relationship between the current disorders and an injury, 
disease or event in service or a relationship to the 
veteran's service connected temporomandibular joint syndrome 
disorder.  

The Board has carefully reviewed the record in depth and it 
has been unable to identify a basis upon which service 
connection may be granted on direct and secondary service 
connection bases.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 



ORDER

Service connection for hepatitis is denied.

Service connection for cirrhosis of the liver is denied.

Service connection for intracranial leakage with ear drainage 
is denied.

Service connection for macular degeneration is denied.

Service connection for ptosis of the left eye is denied.

Service connection for a heart disorder to include myocardial 
infarction is denied.


REMAND

The veteran has consistently argued that the disorders in 
question, as well as left eye vision loss, bilateral hearing 
loss, and a disorder characterized as loss of equilibrium 
were caused by VA's surgical implants of October 1984.  

The Board emphasizes that while it has denied the claims on 
direct and secondary service connection bases, ((i.e., 38 
U.S.C.A § 1110, 1131 and 38 C.F.R. § 3.310(a)),  it has not 
reviewed the record with a view towards the merits of the 
claims under 38 U.S.C.A §  1151.  However, in an effort to 
assist the RO/AMC in its review of this extensive record and 
its consideration of the claims, and to avoid further delay 
in the adjudication of this matter, the Board provides the 
following based upon its review of the claims folder.


Factual and Procedural History

The veteran's service medical records indicate that in 
February 1971, his jaw locked in a subluxated position when 
he was brushing his teeth.  His jaw was reduced and on 
occasion immobilized thereafter during service.  In November 
1971, the veteran was treated for a dislocation of the 
mandible.  A March 1972 rating decision granted service 
connection for chronic dislocation of the mandible.  

The veteran was apparently involved in a motor vehicle 
accident in November 1983, as evidenced by notations in VA 
hospitalization reports of February and June 1984.  In the 
former report, it is noted that he underwent a VA bilateral 
temporomandibular joint reconstructive arthroplasty.  In June 
1984, the veteran's jaw was placed into an elastic 
intermaxillary fixation.  
In October 1984, the veteran underwent a bilateral 
temporomandibular joint reconstructive arthroplasty.  The 
hospitalization report indicates that as part of this 
procedure, implants were placed in the temporomandibular 
joints.  The veteran was hospitalized from October 23 to 
November 13, 1984.   A June 1994 VA record generated by a 
Oral and Maxillofacial Surgery clinic indicates that in 1988, 
the implants, then described as "proplast implants," 
underwent "replacement."  

In a statement received on January 27, 1994, the veteran 
sought an increased rating of the chronic dislocation of the 
mandible and a total disability rating based on individual 
unemployability.  However, he also specifically alleged that 
he was losing his vision "due to implants used in [his] 
mandible joint.  [Food and Drug Administration] - approval of 
the implants has been withdrawn."  The veteran reported that 
he was then scheduled for eye surgery the following month, 
and that he was claiming "service connection for the adjunct 
eye/legal blindness condition."  Various VA medical records 
dated in early 1994 indicate that the veteran then underwent 
retinal surgery.

In April 1994, the veteran submitted a copy of an August 1993 
publication of the U.S. Food and Drug Administration, 
entitled "TMJ Implants - A Consumer Information Update."  
The veteran circled a portion of the publication, which 
detailed the problems encountered by those who received 
"Vitek Proplast" implants.  On the day following receipt of 
this submission, the RO received a statement from the veteran 
in which he reasserted his loss of vision claim, as well as, 
in part, that of bilateral hearing loss and a loss of 
equilibrium.  

In July 1994, various VA medical records were obtained.  
Among these is a May 1994 note detailing an "informed 
consent" advisement to the veteran.  It is noted that VA 
physicians advised the veteran relative to the 
temporomandibular joint of the following:  removal of all 
implants, debridement of all inflamed and diseased tissues in 
and around the joints and reconstruction of any perforated 
joint fossa with banked bone.  It was also in part noted that 
the "prognosis/benefits of the proposed procedures are 
hopefully to arrest the destructive process, if any, 
resulting from the wear of the implants."  

In an October 1994 rating decision, the RO in part denied 
service connection for a left eye vision disability 
(characterized s a retinal hole with defective visual acuity 
of the left ear), teeth deformity, bilateral hearing loss, 
chronic loss of equilibrium, and a speech impediment.  While 
in its decision, the RO also denied service connection for a 
deformity of the teeth and a claimed speech impediment, 
during a February 1996 RO hearing, the veteran withdrew these 
claims from consideration.  

In its October 1994 decision, the RO (1) noted that the 
veteran's service medical records failed to disclose any 
evidence of the claimed disorders and; (2) while the veteran 
had made "some complaint verified by information from the 
Food and Drug Administration . . . indicating the 
temporomandibular implants he received through [VA] to take 
care of his service connected condition could have caused 
some of the claimed conditions," there was no evidence of 
record indicating that the veteran had any of the claimed 
disorders, except for a retinal hole of the left eye.  
However, the RO found that "[w]ithout additional evidence in 
this regard, entitlement to service connection cannot be 
further considered."  

The veteran's notice of disagreement as to the October 1994 
rating decision was received in November 1994.  In its 
Statement of the Case, the RO provided the veteran with the 
laws and regulations pertaining to the establishment of 
service connection on direct and secondary theories of 
entitlement.  The law regarding substantiation of claims 
under 38 U.S.C.A §  1151 was not included in the November 
1994 Statement of the Case, or thereafter.  However, in his 
January 1995 Substantive Appeal, the veteran in part argued 
that the disorders were "detrimental side effects."  After 
a March 1995 personal hearing, service connection was denied 
for a left eye vision loss, bilateral hearing loss, and loss 
of equilibrium.  The provisions of 38 U.S.C.A §  1151 were 
not included in the Hearing Officer's decision, provided to 
the veteran.  In a November 1998 letter, the veteran through 
counsel alleged that his physicians believed that a cadaver 
bone used in the temporomandibular joint syndrome process 
caused hepatitis and cirrhosis of the liver.   



The Applicable Law

During the pendency of this matter, the law pertaining to 
these claims has changed, and it is therefore necessary for 
the RO/AMC to apply the correct version of the law, dependent 
upon the date of submission of the claim.

Left Eye Vision Loss, Bilateral Hearing Loss, Loss of 
Equilibrium:  

The veteran's claim of entitlement to benefits under 38 
U.S.C.A §  1151 for left eye vision loss, bilateral hearing 
loss, and loss of equilibrium was received in early 1994.  
The law then applicable provided in relevant part that where 
a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected. Applicable regulations provided that, in 
determining whether additional disability resulted from a 
disease or injury or an aggravation of any existing disease 
or injury suffered as a result of VA hospitalization, medical 
or surgical treatment, it will be necessary to show that 
additional disability is actually the result of such disease 
or injury or aggravation of an existing disease or injury and 
not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c).

The Supreme Court of the United States held in Brown v. 
Gardner, 115 S.Ct. 552 (1994) that VA's interpretation of 38 
U.S.C. § 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow. The Supreme Court found that the 
statutory language of 38 U.S.C. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement. 


However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment." In the memorandum, the Deputy Assistant Attorney 
General, Office of Legal Counsel, Department of Justice, 
expressed the view that footnote 3 of the Gardner decision 
"...is read most accurately as excluding from coverage under 
§ 1151 only those injuries that are the certain, or perhaps 
the very nearly certain, result of proper of proper medical 
treatment."

Hepatitis C with Liver Disease, Intracranial Leakage with Ear 
Drainage, Macular Degeneration and Ptosis of the Left Eye, 
Heart Disorder/Myocardial Infarction, and Nausea and Disorder 
claimed as "Dry Heaves":

The remaining claims were received in May 1998.  Therefore, 
the RO/AMC must apply the current provisions of 38 U.S.C.A § 
1151, which was made effective October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996).  The 
purpose of the amendment was, in effect, to overrule the 
United States Supreme Court's decision in Gardner, 115 S.Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under section 1151.  In pertinent 
part, 38 U.S.C. § 1151 was amended to provide in pertinent 
part: 


"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service- 
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

      	(B) an event not reasonably foreseeable."

38 U.S.C.A § 1151 (West 2002).  

Also for application are the provisions of 38 C.F.R. § 
3.358(c) (2002), which state that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of examination, the following considerations will 
govern:

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith;

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result 
from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result 
from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would 
in fact be administered.

38 C.F.R. § 3.358(c) (2002).

In other words, benefits are precluded in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  

The RO/AMC should also note that it must advise the veteran 
as to how to substantiate the claims, in accordance with the 
Veterans Claims Assistance Act (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO will advise the appellant and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Following receipt of the veteran's 
response, or the passage of the amount of 
time specified by the RO/AMC, 
readjudicate the claims with due 
application of the correct provisions of 
38 U.S.C.A §  1151, as above.  The RO 
should take such additional development 
action as it deems proper with respect to 
the claims, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO should review and readjudicate the 
claims, with due application of the 
correct provisions of 38 U.S.C.A §  1151, 
as above.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


